DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 1/9/2020 and 11/24/2020. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 (line 1) recites “The method according to claim 2…”  Claim 2 is currently dependent upon itself.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 1) recites "A method in a communication device ... " The current formulation makes it unclear whether the method is "stored in" or "performed in" or has some other relation to the communication device. It should be clear that the method is performed or executed by the communication device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dladlu et al. (ISBN: 9780-98913052-1-6 ©2013 SDIWC, hereinafter Dladlu) and further in view of Hoan-Suk Choi et al. (978-1-5090-4749-9/17 ©2017 IEEE, hereinafter Choi.


Regarding claim 1, Hu discloses a method in a communication device for determining a score relating to a first agent module (peerY) (p. 212, §3, Trust in Cloud Computing, col. 1, lines 4-7), wherein the first agent module (peerY) (p. 212, §3, Trust in Cloud Computing, Table 1, Fig. 2) is included in an agent community managed by an agent community module (Cloud Broker (CB), p. 212, Fig. 2; §3, Trust in Cloud Computing, lines 9-13), wherein the method comprises: 
receiving information relating to at least one request, performed by another agent module (peerX) separate from the first agent module (peerY), for consumption (p. 212, §3, Trust in Cloud Computing, Table 1, Parameters - Data cost) of a capability (trust value) of the first agent module (peerY), wherein the another agent module (peerX) is included in the agent community (p. 212, §3, Trust in Cloud Computing, Fig. 2; col. 2, lines 18-22, trust value of peerY is determined by considering the basic information first. When peerX needs to communicate with peerY and does not know anything about peerY it will request information to the CB and other peers…), wherein the information relating to the at least one request includes: 
information about the capability (trust value) of the first agent module (peerY) (p. 212, §3, Trust in Cloud Computing, Fig. 2; col. 2,  lines 22-25, Fig. 2 represents the trust relation, where peerX review the trust behavior of peerY through CB. The CB is responsible of calculating whether the peer is trustworthy or not based on the obtained results; Table 1, storage capacity – the workload/resources stored by a peer), 
information about an intention (reputation) of the first agent module (peerY), wherein the intention specifies a set of actions (reputation) that the capability (trust value) in order to fulfil the request (p. 212, §3, Trust in Cloud Computing, Table 1, processing capacity – the average workload processed by a peer; Fig. 2; col. 2, lines 1-11), and 
information about a policy (p. 212, §3, Trust in Cloud Computing, col. 1, lines 13-14, CB can enforce a variety of application delivery-related policies) for the capability (trust value), wherein the policy, in terms of one or more of time, space (p. 212, §3, Table 1 - description of storage capacity or processing capacity), speed, and hardware used by the first agent module (peerY), capability (trust value) when the first agent module (peerY) acts according to its intention (reputation) in order to fulfil the at least one request, and 
calculating the score in relation to the first agent module (peerY) based on the information relating to the at least one request, wherein the score further is specified with respect to the capability (trust value) (p. 212, §3, Trust in Cloud Computing, Table 1; Fig. 2; col. 2, lines 1-3 and 18-22, trust value of peerY is determined based on reputation and trust management parameters…; p. 213, §4, P2P Reputation-Based Trust Model, col. 2, lines 1-8, trust calculations).

Dladlu fails to explicitly teach the capacity consumed per request. The effect of the difference to teach the capacity consumed per request does not appear to result in any additional effect other than the sum effect of their respective effect.
With the background of Dladlu, a person skilled in the art is posed with the objective problem to achieve a more accurate workload information processed by a peer. Dladlu discloses load calculations on different levels (e.g. average load, resource load per service, etc...) (p. 212, §3, Trust in Cloud Computing, Table 1, processing capacity –average workload processed by a peer, storage capacity – resources stored by a peer; Fig. 2; col. 2, lines 1-11).  It is a matter of implementation to select suitable workload information as needed.
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Dladlu to include information about process consumed per capability request. One would be motivated to do so for the purpose of benefitting from the selection of suitable workload information to produce a more accurate information workload processed by a peer.

Although Dladlu teaches the specific policy of space (p. 212, §3, Table 1 - description of storage capacity or processing capacity), Dladlu fails to explicitly teach where the specific policy is selected, policy that restricts consumption of the capability.
Choi teaches where the specific policy is selected, policy that restricts consumption of the capability (p. 389, III. Trusted Cross-Domain Metadata Model, B, Usage control describing permissions and scopes by the resource owner). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Dladlu with the teachings disclosed 

Regarding claim 2, Dladlu-Choi discloses the method according to claim 2, wherein the communication device comprises a second agent module, wherein the method further comprises: publishing information (application delivery-related policies) about a capability (trust value) of the second agent module, information about an intention (reputation) of the second agent module, information about a policy (criteria) for the capability (trust value) of the second agent module, and a time stamp relating to the publishing (Dladlu, p. 212, §3, Trust in Cloud Computing, col. 1, lines 13-14, CB can enforce a variety of application delivery-related policies; p. 212, §3, Trust in Cloud Computing, Table 1, processing capacity – the average workload processed by a peer; Fig. 2; col. 2, lines 1-11; p. 215, §6, Results & Discussions, Fig. 5, Simulation window, lines 1-4) (Choi, p. 340, Fig. 3, Usage Model overview based on PROV ontology, xsd:startAtTime-xsd:datTime and endedAtTime-xsd:dateTime).  

Regarding claim 3, Dladlu-Choi discloses the method according to claim 1, wherein the method further comprises: 
publishing information (application delivery-related policies) about a capability (trust value) of the another agent module (peerX), information about an intention (reputation) of the another agent module (peerX), information about a policy (criteria) for the capability (trust value) of the another agent module (peerX), and a time stamp relating to the publishing of the information in relation to the another agent module (peerX) (Dladlu, p. 212, §3, Trust in Cloud Computing, col. 1, lines 13-14, CB can enforce a variety of application delivery-related policies; p. 215, §6, Results & Discussions, Fig. 5, Simulation window, lines 1-4) (Choi, p. 340, Fig. 3, Usage Model overview based on PROV ontology, xsd:startAtTime-xsd:datTime and endedAtTime-xsd:dateTime).  

Regarding claim 4, Dladlu-Choi discloses the method according to claim 1, wherein the method further comprises: 
sending, to the agent community module (CB), a request for agent modules having a particular capability (trust value) (Dladlu, p. 212, Fig. 2; §3, Trust in Cloud Computing, lines 9-13), 
receiving, from the agent community module (CB), the agent modules (Dladlu, p. 212, §3, Trust in Cloud Computing, Fig. 2; col. 2, lines 18-22), and 
selecting, from among the agent modules, a particular agent module for interaction with the second agent module, wherein the particular agent module is selected based on a respective score for each of the agent modules of the set of agent modules (Dladlu, p. 212, §3, Trust in Cloud Computing, Table 1, processing capacity –average workload processed by a peer, storage capacity – resources stored by a peer; Fig. 2; col. 2, lines 1-11; p. 213, §4, P2P Reputation-Based Trust Model, col. 2, lines 1-8, trust calculations and values) (Choi, p. 389, III. Trusted Cross-Domain Metadata Model, B, Usage control describing permissions and scopes by the resource owner). 

Dladlu fails to explicitly teach a set of agent modules. Due to this feature the most suitable agent module selected would be for communication.

Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Dladlu to include information about set of agent modules. One would be motivated to do so for the purpose to compare between agents in order to find the best agent to interact with, which is considered to not go beyond what is expected.

Regarding claim 5, Dladlu-Choi discloses the method according to claim 1, wherein the capability (trust value) comprises one or more of a service, a resource, and an action performable by the first agent module (peerY) (Dladlu, p. 212, §3, Trust in Cloud Computing, Fig. 2; col. 2, lines 22-25, Fig. 2 represents the trust relation, where peerX review the trust behavior of peerY through CB…).  

Claim 6. (Cancelled)  
Claim 7. (Cancelled)  

Regarding claim 18, Dladlu-Choi discloses the method according to claim 1, wherein the method further comprises: 
receiving, from a set of communication devices (peerX-Y), a score request that requests the score (Dladlu, p. 212, §3, Trust in Cloud Computing, Fig. 2; col. 2,  lines 22-25; p. 213, §4, P2P Reputation-Based Trust Model, col. 2, lines 1-8, trust calculations and values); and 
(peerX-Y) in response to the score request (Dladlu, p. 213, §4, P2P Reputation-Based Trust Model, col. 1, lines 1-10; p. 213, §4, P2P Reputation-Based Trust Model, col. 2, lines 1-8, trust calculations and values ).  

Claims 8 and 13 incorporates substantively all the limitations of claim 1 in device and non-transitory machine-readable storage medium form rather than method form and are rejected under the same rationale.

Claims 9 and 14 incorporates substantively all the limitations of claim 2 in device and non-transitory machine-readable storage medium form rather than method form and are rejected under the same rationale.

Claims 10 and 15 incorporates substantively all the limitations of claim 3 in device and non-transitory machine-readable storage medium form rather than method form and are rejected under the same rationale.

Claims 11 and 16 incorporates substantively all the limitations of claim 4 in device and non-transitory machine-readable storage medium form rather than method form and are rejected under the same rationale.

Claims 12 and 17 incorporates substantively all the limitations of claim 5 in device and non-transitory machine-readable storage medium form rather than method form and are rejected under the same rationale.

Claims 19 and 20 incorporates substantively all the limitations of claim 18 in device and non-transitory machine-readable storage medium form rather than method form and are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





2/11/2021
/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457